ORIGINAL                                            05/31/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                   Case Number: PR 22-0005


                                      PR 22-0005                      f



                                                                          MAY 3 1 2022
                                                                     Bowen Greenwood
                                                                   Clerk of Suprerne Court
                                                                      Stete of Montana
 IN RE THE MOTION OF MALLORY P.
 SANZERI FOR ADMISSION TO THE BAR OF                                       ORDER
 THE STATE OF MONTANA




      Mallory P. Sanzeri has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Sanzeri has provided the necessary
docurnentation and has satisfied the requirements prerequisite to admission on motion
under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Mallory P. Sanzeri may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office of the Clerk
of the Montana Suprerne Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this--1 1      day of May, 2022.



                                                             Chief Justice
    e9 / otalft...
         Justices




2